DETAILED ACTION
This is a first Office Action (“Action”) on the merits to the application filed 12/24/2020. Claims 21-40 are pending, with claims 29-34 being withdrawn as directed to a non-elected invention. The following is a listing of cited and applied prior art in this Action:
U.S. Patent Application Publication No. 2020/0404690, to Lee et al. (“Lee”), which is newly cited in this Action.
U.S. Patent Application Publication No. 2022/0210866, to He et al. (“He”), which is newly cited in this Action.

The following is a status listing of the pending claims:
35 U.S.C. § 101 – Claims 35-40 are directed to patent ineligible subject matter.
35 U.S.C. § 112(b) – Claim 22 is indefinite.
35 U.S.C. § 103 – Claims 21-28 and 35-40 are obvious over Lee in view of He.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on 6/25/2021 is in compliance with the provisions of 37 C.F.R. §§ 1.97 and 1.98 and has been considered by the examiner.

Election/Restrictions
Claims 29-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. In the Oct. Resp., Applicant states, “Applicant does not necessarily agree with, or acquiesce to, the Examiner's conclusions reflected by the Election/Restriction Requirement, including those made with respect to the prior art,” however, no reasoning or additional argument was presented. See Oct. Resp. at 8. This statement is not sufficient to be considered a traversal (see MPEP § 818.01(a)), thus, election was made without traverse in the reply filed on 10/25/2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 35-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because they are directed to a “medium” that has no claimed structural form and covers embodiments described in the specification that include transitory forms and/or software per se. See MPEP § 2106.03(I); see also Specification as filed ¶¶ 64, 131.
Amending the claims so that the “medium” is “non-transitory,” a “memory,” or “device” would remedy this issue.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22, which depends from claim 21, recites, “receive the CSI-RS from the gNB.” Claim 21 recites “a channel state information reference signal (CSI-RS) resource received from a Next Generation NodeB (gNB)” in the preamble and a “CSI-RS transmission received from the gNB” in the body of the claim. Thus, there are two different received CSI-RS elements that may provide antecedent basis for the limitation of claim 22. For this reason, there is a lack of clear antecedent basis for “receive the CSI-RS from the gNB” in claim 22.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21-28 and 35-40 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. 2020/0404690) in view of Lee (U.S. 2022/0210866), both of which are in the same field of wireless resource configuration as the claimed invention.

Regarding claim 21, Lee teaches:
An apparatus of a user equipment (UE) operable to [receive] a channel state information reference signal (CSI-RS) resource … from a Next Generation NodeB (gNB), the apparatus comprising one or more processors (Lee, Figs. 1A, 1B, ¶¶ 19, 20, wireless transmit/receive unit (WTRU) 102 can be a UE that receives signals from a base station 114 that can be a gNB, and the WTRU 102 has at least processor 118, see also ¶ 33) to: 
… at the UE, a downlink control channel signal [is] received from the gNB in a first bandwidth part (Lee, Fig. 7, step 702, ¶¶ 124, 127, the WTRU 102 receives a signal from the gNB in an active (i.e., first) BWP, and the signal can be a downlink control channel, see ¶¶ 75-76), wherein the downlink control channel signal includes: 
an index of a second bandwidth part (Lee, ¶¶ 89, 93, 147, Table 3, a non-active or target (i.e., second) BWP is defined, such as by using a BWP index), and 
an indication of a CSI-RS transmission in the second bandwidth part having the index (Lee, ¶ 79, the configuration includes parameters (i.e., indications) regarding the CSI-RS of the target BWP);
switch, at the UE, from the first bandwidth part to the second bandwidth part (Lee, Fig. 7, step 708, ¶¶ 88, 124, 128, to measure the CSI-RS in the target BWP would require switching to the target BWP and then measuring); and 
… at the UE, the CSI-RS transmission [is] received from the gNB in the second bandwidth part (Lee, Fig. 7, step 708, ¶¶ 87, 120, 124, 128, the target BWP CSI-RS is measured, thus, it is received); and
a memory interface coupled to the one or more processors and configured to send to a memory the downlink control channel signal (Lee, Fig. 1B, ¶¶ 32, 37, the WTRU 102 has at least memories 130, 132, coupled to the processor 118 and which store data from received channels and signals).

Lee does not teach, expressly, that the UE (i.e., WTRU 102) decodes the downlink control channel signal or the CSI-RS transmission, as recited in the claim. Initially, one of ordinary skill in the art would understand that decoding received signals at a UE is inherent. However, for the sake of completeness, He remedies the noted deficiencies of Lee and teaches a UE decodes a downlink control channel signal from a base station and decodes a CSI-RS transmission from a base station. See He, Fig. 3, where the UE 116 sends all receieved signals to the RX processing circuitry 325, which is operable to decode the signals, ¶¶ 72-73; see also Fig. 7, receiver structure 700 includes a decoder 780, ¶¶ 99-100. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lee to expressly describe that a WTRU/UE can decode all received signals, such as in He, so that the received signals may be processed into information bits that can actually be used by the UE, such as for determining control information and data content. See He, ¶¶ 100-102, 133.

Regarding claim 22, which depends from claim 21, Lee further teaches the apparatus “further compris[es] a transceiver configured to: receive the downlink control channel signal from the gNB; and receive the CSI-RS from the gNB.” Lee, Fig. 1B, transceiver 120 receives all signals, ¶¶ 32-33, and as noted in the rejection of claim 21, the WTRU (i.e., transceiver 120) receives a downlink control channel signal and CSI-RS, see Fig. 7, steps 702, 708, ¶¶ 75-76, 87, 120, 124, 128.

Regarding claim 35, there is recited at “least one machine readable storage medium having instructions embodied thereon for decoding a channel state information reference signal (CSI- RS) resource received from a Next Generation NodeB (gNB), the instructions when executed by one or more processors to perform” functions at a UE that are virtually identical to the functions performed by the “apparatus of a” UE recited in claim 21. Since the combination of Lee and He make obvious the apparatus and associated functions recited in claim 1, and because Lee teaches that a UE may have a program stored in a memory that when executed by a processor performs the recited functions (see Lee, Fig. 1B, memory 130, processor 118, ¶¶ 33, 37, 179), Lee and He also make obvious the “machine readable storage medium” of claim 35. For these reasons, claim 35 is rejected as obvious over Lee in view of He under section 103.

Regarding claims 23 and 36, which depend from claims 21 and 35, respectively, Lee further teaches “the CSI-RS is transmitted in an aperiodic CSI-RS resource, wherein the aperiodic CSI-RS resource is one instance of a CSI-RS transmission, wherein downlink control information (DCI) indicates the aperiodic CSI-RS resource of an aperiodic CSI RS transmission in the second bandwidth part,” as recited in both claims. Lee, ¶¶ 73, 83, 112.

Regarding claims 24 and 37, which depend from claims 21 and 35, respectively, Lee further teaches “the one or more processors are configured to [receive] the downlink control channel signal received by an uplink scheduling grant in downlink control information (DCI) in a physical downlink control channel (PDCCH),” as recited in claim 24 and similarly in claim 37. Lee, ¶¶ 78, 83, 127, 134, 152. As noted in the rejections above of claims 21 and 35, Lee does not expressly teach the downlink control channel signal is “decoded,” as further recited in claims 24 and 37. Even so, one of ordinary skill in the art would understand that decoding received signals at a UE is inherent. However, for the sake of completeness, He remedies the noted deficiencies of Lee and teaches that a UE decodes a downlink control channel signal from a base station and decodes a CSI-RS transmission from a base station. See He, Fig. 3, where the UE 116 sends all receieved signals to the RX processing circuitry 325, which is operable to decode the signals, ¶¶ 72-73; see also Fig. 7, receiver structure 700 includes a decoder 780, ¶¶ 99-100. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lee to expressly describe a WTRU/UE can decode all received signals, such as in He, so that the received signals may be processed into information bits that can actually be used by the UE, such as for determining control information and data content. See He, ¶¶ 100-102, 133.

Regarding claims 25 and 38, which depend from claims 24 and 37, respectively, Lee further teaches “the DCI in the PDCCH indicates a time offset from the downlink control channel signal in the first bandwidth part to the CSI-RS resource in the second bandwidth part,” as recited in both claims. Lee, ¶¶ 73, 76, 83, 152, there is at least an offset to the target BWP, which includes the CSI-RS.

Regarding claims 26 and 39, which depend from claims 24 and 37, respectively, Lee further teaches “the DCI in the PDCCH includes a field, wherein the field indicates an index of a CSI-RS resource configuration or resource set, and the index of the second bandwidth part; or the DCI in the PDCCH includes a first field that indicates an index of a CSI-RS resource configuration or resource set, and a second field that indicates the index of the second bandwidth part,” as recited in both claims. Lee, ¶¶ 76, 79, 83, the DCI includes fields for configuring the BWPs and CSI-RS resources.

Regarding claims 27 and 40, which depend from claims 21 and 35, respectively, while Lee teaches the UE may operate in a DRX mode (see ¶ 108), Lee is silent with regard to the other features and limitations of claims 27 and 40. He remedies this and teaches a “the downlink control channel signal is a wakeup signal for the UE when the UE is operating in a discontinuous reception (DRX) mode,” as recited in both claims. He, Fig. 38, ¶¶ 133, 351, a WUS is considered a downlink control channel/signal since it is received in the downlink and controls whether the UE wakes up or not for operation in a DRX mode. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lee to use a wake-up signal in a DRX mode, as in He, to allow the UE to save power when communication is not needed and wake up as necessary. See He, ¶ 101.

Regarding claim 28, which depends from claim 21, Lee further teaches “the CSI-RS is a periodic CSI- RS resource,” as recited in the claim. Lee, Fig. 5, ¶¶ 12, 73, the CSI-RS may be periodic.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application Publication Nos. 2020/0029316, 2019/0052377, 2019/0313386, 2021/0204231, and 2019/0132862 all describe various types of bandwidth part configuration, including switching between them.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571)270-3413. The examiner can normally be reached Monday-Friday, 8:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA KADING/               Primary Examiner, Art Unit 2413